China Pharma Holdings, Inc. Second Floor, No. 17, Jinpan Road Haikou, Hainan Province, China 570216 August 19, 2011 Division of Corporation Finance Securities and Exchange Commission treet, NE Mail Stop: 3561 Washington, D.C. 20549 Attention:Jim B. Rosenberg, Senior Assistant Chief Accountant Re: China Pharma Holdings, Inc. Form 10-K for the Fiscal Year Ended December 31, 2010 Filed March 3, 2011 and Amended March 17, 2011 Form 10-Q for the Period Ended March 31, 2011 Filed May 10, 2011 File No. 001-34471 Dear Mr. Rosenberg: China Pharma Holdings, Inc., a Delaware corporation (the “Company”), is in receipt of the letter from the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) dated July 25, 2011 (the “Comment Letter”) to the Company, with respect to the Company’s Annual Report on Form 10-K for the year ended December 31, 2011, as amended (the “Form 10-K”), and the Company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2011 (the “Form 10-Q”).We hereby file via EDGAR our response to the Comment Letter.The text of the Staff's comments is set forth in italics below, followed by the responses of the Company.Capitalized terms contained in the Company’s responses not otherwise defined herein shall have the meaning ascribed to them in the Form 10-K. Form 10-K/A for the fiscal year ended December 31, 2010 Management’s Discussion and Analysis of Financial Condition and Results of Operations Results of Operations for the Year Ended December 31, 2010 Bad Debt Expenses (Benefits), page 46 1. With respect to your accounts receivable, please provide us proposed disclosure to be included in future periodic reports to disclose the following: · The normal credit or payment terms extended to your customers, and clarify whether, and if so, how that time frame changed during the periods presented; and · The amount of past due accounts receivable as of December 31, 2009 and 2010. 1 · A roll forward of the allowance for doubtful accounts separately showing provisions, · write-offs and recoveries for each period presented. Response: In response to the Staff’s comment, we propose the following disclosure to be included in our future periodic reports: In general, our normal credit or payments terms extended to customers is 90 days. This has not changed in recent years. Our customers are pharmaceutical distributors who sell to mostly government-backed hospitals. Since hospital pharmacies in China typically take a very long time to pay for their pharmaceutical products, the age of our receivables from our customers tends to be long as well. Although these customers typically pay after the due date of the receivables, we have always been able to collect our receivables and have never had an uncollectible receivable from these customers. The amount of accounts receivable that were past due (or the amount of accounts receivable that were more than 90 days old) was $41.7 million and $33.4 million as of December 31, 2010 and 2009, respectively. The following table illustrates our accounts receivable aging distribution in terms of percentage of total accounts receivable as of December 30, 2010 and 2009: December 31, 1 - 90 days 36
